Title: 16th.
From: Adams, John Quincy
To: 


       We were going this morning by 5 o’clock, and proceeded as far as Stamford, 12 miles from Rye; 5 miles from which there is a small river, which seperates the States of N. York and Connecticut, at a place called Horseneck. The roads from Rye, are some of the worst I ever saw. The crops of hay and of grain are all very fine this year, except those of indian corn, which have not had hot weather enough. The State of N. York produces Wheat, rye, barley and all sorts of grain as all the Northern States do. Connecticut produces in addition large quantities of flax. We got to Stamford at about 9 o’clock, and found the heat so powerful, that we could not proceed any further before dinner. I had a letter from Coll. Humphreys, to Major Davenport in Stamford, but he was gone to the Court which is now sitting at Fairfield. At 3 o’clock we again set off, and went till about 8 when we arrived at Norwalk 12 miles from Stamford. Mr. B. Jarvis gave me a letter for his brother in law, Mr. Bowden, the minister at Norwalk; but it was so late; when we got there that I did not carry it. Mr. Chaumont and I went and bath’d in the river, and found ourselves greatly refresh’d by it.
      